Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered November 18, 1999, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently entered into the plea agreement and the concomitant waiver of the right to appeal. Consequently, the defendant waived all nonjurisdictional defects in the proceedings (cf. People v Bray, 154 AD2d 692, 696 [1989]). Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.